Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 2/25/2021. Claims 1 – 10 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 2/25/2021 is acknowledged by the examiner.

	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 70 in paragraph 35, 20 in paragraph 51.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 1a – 1c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because figures 5 – 9, 13 – 14 are photographs (screen captures) and are not capable of reproduction.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the preamble of the claim recites, “driving a valve spool”, the body of the claim recites “a moveable valve spool” and “the spool”. It is not clear if “the spool” is referring to the moveable spool and if the moveable spool is different from the preamble “valve spool”. Examiner for this office action is interpreting the preamble spool as the same moveable spool and “the spool” in the body of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Document (JP S51-1695).
Regarding claim 1, the Japanese Patent Document discloses a fluid transfer valve assembly comprising a supply port (6) and a control port (9), a moveable valve spool (2) arranged to regulate flow of fluid from the supply port (6) to the control port (9) in response to a control signal and a drive means (A) configured to axially move the valve spool relative to the fluid transfer assembly in response to the control signal to regulate the fluid flow wherein the drive means comprises an elongate member (1) arranged to rotate in response to the control signal, the elongate member having a cam profile (Fig. 6) in the fluid flow path such as to vary the pressure acting on the ends of the spool as the cam profile rotates.  
Regarding claim 3, the Japanese Patent Document discloses the elongate member (1) is a cylindrical element having a flattened portion defining the cam profile (Fig. 6).  
Regarding claim 5, the Japanese Patent Document discloses the cam profile defines an angle of +/- 90 degrees (Fig. 6).
Regarding claim 8, the Japanese Patent Document discloses a torque motor (A) – an actuator capable of rotational actuation - to cause the elongate member (1) to rotate in response to the control signal.
Claims 1 – 2, 6 and 9 – 10, as far as they are definite, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent to Farron (2,964,018)
Regarding claim 1, Farron discloses a fluid transfer valve assembly comprising a supply port (12) and a control port (18), a moveable valve spool (88) arranged to regulate flow of fluid from the supply port 
Regarding claim 2, Farron discloses the elongate member (206) extends into the valve spool (88), and a part of the elongate member extending within the valve spool defines the cam profile.
Regarding claim 6, Farron discloses a distribution sleeve (124) arranged within the spool (88) and into which the elongate member extends.  
Regarding claim 9, as far as it is definite, Farron discloses a method of driving a valve spool (88) of a servo valve comprising causing rotation of a cam profile (210, 212) of an elongate drive element (206) extending into the body of a moveable valve spool (88), to rotate in response to a control signal, the cam profile rotating in a fluid flow path of the servo valve such as to vary the pressure acting on the ends of the spool (88) as the cam profile rotates.  
Regarding claim 10, as far as it is definite, Farron discloses providing the control signal to a motor (200), the motor causing rotation of the drive element (206).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Document (JP S51-1695).
Regarding claim 4, the Japanese Patent Document does not disclose the cam profile defines an angle of +/- 30 degrees
.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753